As filed with the Securities and Exchange Commission on May 21, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811 - 03758 MATRIX ADVISORS VALUE FUND, INC. 747 Third Avenue, 31st Floor, New York, NY 10017 David A. Katz 747 Third Avenue, 31st Floor New York, NY 10017 1 (800) 366-6223 Copies to: Carol Gehl Godfrey & Kahn, S.C. 708 N. Water St. Milwaukee, WI 53202 Date of fiscal year end: June 30 Date of reporting period:March 31, 2010 Item 1. Schedule of Investments. Matrix Advisors Value Fund, Inc. Schedule of Investments March 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 99.5% Auto Components: 1.9% Johnson Controls, Inc. $ Bank (Money Center): 3.5% JPMorgan Chase &Co. Bank (Processing): 6.3% Bank of New York Mellon Corp. State Street Corp. Bank (Super Regional): 3.5% Bank of America Corp. Beverages: 1.0% The Coca-Cola Co. Commercial Services: 0.9% Dun & Bradstreet Corp. Computer Software and Services: 3.0% Microsoft Corp. Computers and Peripherals: 3.3% Dell, Inc.* Diversified Operations: 3.2% Tyco International Ltd. Drug: 3.2% Bristol-Myers Squibb Co. Drug Store: 3.3% Walgreen Co. Electrical Components: 5.5% Corning, Inc. Tyco Electronics Ltd. Financial Services: 5.8% American Express Co. Western UnionCo. Hotels/Gaming/Cruise Lines: 3.0% Carnival Corp. Household Products: 1.4% The Procter & Gamble Co. Human Resources: 3.3% Monster Worldwide, Inc.* Hypermarkets & Supercenters: 2.0% Wal-Mart Stores, Inc. Internet: 3.7% eBay, Inc.* Yahoo!Inc.* Medical-Biotechnology: 1.4% Genzyme Corp.* Matrix Advisors Value Fund, Inc. Schedule of Investments March 31, 2010 (Unaudited) Shares Value Medical Supplies: 5.4% Covidien PLC $ Medtronic, Inc. St. Jude Medical, Inc.* Zimmer Holdings, Inc.* Metals and Mining: 2.8% Alcoa, Inc. Oilfield Services/Equipment: 1.9% Tidewater, Inc. Oil/Gas (Domestic): 3.3% Devon Energy Corp. Petroleum (Integrated): 6.0% Chevron Corp. ConocoPhillips Petroleum (Refining): 2.6% Valero Energy Corp. Printing & Publishing: 3.4% The McGraw-Hill Companies, Inc. Retail (Special Lines): 3.2% Staples, Inc. Securities Brokerage: 2.9% Morgan Stanley Semiconductor: 2.7% Analog Devices, Inc. Semiconductor (Capital Equipment): 2.7% Novellus Systems, Inc.* Telecommunications (Equipment): 3.4% Cisco Systems, Inc.* TOTAL COMMON STOCKS (Cost $95,024,069) $ SHORT TERM INVESTMENTS: 0.6% Fidelity Institutional Money Market Portfolio $ TOTAL SHORT TERM INVESTMENTS (Cost $620,800) $ TOTAL INVESTMENTS (Cost $95,644,869): 100.1% LIABILITIES IN EXCESS OF OTHER ASSETS: (0.1)% TOTAL NET ASSETS: 100.0% $ *Non-Income Producing. The cost basis of investment for federal income tax purposes at March 31, 2010, was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ Matrix Advisors Value Fund, Inc. Schedule of Investments March 31, 2010 (Unaudited) +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Statement of Financial Accounting Standards No. 157 “Fair Value Measurements” (SFAS 157) establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.SFAS 157 requires additional disclosures about the various i Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2010: Level 1 Level 2 Level 3 Total Equity Common Stock $ $ - - $ Total Equity - - Short-Term Investments - - Total Investments in Securities $ $ - - $ Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Matrix Advisors Value Fund, Inc. By/s/David A. Katz David A. Katz, President and Treasurer Date5/19/10 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By/s/David A. Katz David A. Katz, President and Treasurer Date5/19/10
